FRUGÉ, Judge ad hoc.
For reasons given in the companion case in Champagne v. Employers Liability Assurance Corp., Ltd., La.App., 112 So.2d 118, there shall be judgment reversing the trial court and awarding damages in favor of the plaintiff and against the defendant.
■In this suit the driver of the ambulance alleges damages in the sum of $999 for pain, suffering and shock and bruises and contusions and. excruciating pain and permanent injuries to his right foot. The evidence disclosed that the injury evidently is not of a lasting nature and that after this accident he was able to drive the ambulance the following week. While he had some suffering the medication consisted mainly of bathing his foot in hot epsom salts water to reduce the swelling and we believe under the facts as disclosed by the record that $500 would be ample and not excessive.
Therefore for these reasons the judgment of the City Court of Bogalusa is reversed and that there is judgment herein in favor of Woodrow H. Chastant and against the defendant Employers Liability Assurance Corporation in the full sum of $500, together with legal interest from date of judicial demand and for all costs in both courts.
Reversed.